DETAILED ACTION
Election/Restriction
Applicant's election of claims 1-14 and 18-20 in the reply filed on 10/12/22 is acknowledged.  Accordingly, claims 15-17 should be cancelled in the next response.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 5 and 10-12 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 2, line 3, the language, “the second medical device” lacks a proper antecedent basis.
In claim 5, line 2, the language, “the first signal” lacks a proper antecedent basis.
In claim 10, line 1, the language, “the first antenna” lacks a proper antecedent basis.
In claim 10, line 2, the language, “the second antenna” lacks a proper antecedent basis.
In claim 11, line 1, the language, “the electronic circuitry” lacks a proper antecedent basis.
In claim 12, line 1, the language, “the electronic circuitry” lacks a proper antecedent basis.

Allowable Subject Matter
Claims 1, 6-9, 13-14 and 18-20 are allowed.
Claims 2-5 and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Apperson, Paszicsnyek, Chen, Yehezkely, Heydari and Trabish are cited as of interested and illustrated a similar structure to a wireless system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845